Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Notice to Applicant
Claims 1, 3-13, 17-22, 25 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1, 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “the locking member is at the first position, in a case in which the at least one processor determines that the image forming unit is replaced…the at least one processor controls the locking member to move from the first position to the second position”, however, it is not clear how the image forming unit is replaced with another image forming unit when the locking member is at the first 
Claim 21 recites the limitation “the restriction member is at the first position, in a case in which it is determined that the image forming unit is replaced with another image forming unit before the amount of usage of the image forming unit reaches the predetermined value, the at least one processor controls the restriction member to move from the first position to the second position”, however, it is not clear how the image forming unit is replaced with another image forming unit when the locking member is at the first position?  
Claim(s) 3-13, 17-20 is/ are rejected by virtue of their dependency on claim 1.
Claim(s) 22, 25 is/ are rejected by virtue of their dependency on claim 21.
Please note that in the rejection on the merits the Examiner rejects the claims “as best understood by the Examiner”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: locking member - in claim(s) 1; restriction member in claim – 21. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-22 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tsukijima (US 2011/ 0058825).
For claim 21: Tsukijima discloses an image forming apparatus fog. 1 onto which an image forming unit for forming an image is removably mountable at a predetermined the predetermined position [0012, 0025, 0033], see at least fig, 2, the image forming apparatus comprising:
a restriction member (door 2, hook 2a, fig. 3) configured to move to a first position for restricting movement of the image forming unit mounted at the predetermined position  or a second position for releasing the restriction of the movement of the image forming unit mounted at the predetermined position [0028], wherein in a state in which the restriction member 2 is at the first position (closed), as viewed from a direction in which the image forming unit mounted at the predetermined position is to be removed, a part of the restriction member overlaps a part of the image forming unit 1, fig. 2; and
at least one processor 11 configured to control movement of the restriction member between the first position and the second position, fig. 4, [0028];
wherein in a state in which the restriction member is at the first position until an amount of usage of the image forming unit reaches a predetermined value, the at least one processor controls the restriction member to stay in the first position, and after the amount of usage of the image forming unit reaches the predetermined value, the at least one processor controls the restriction member to move from the first position to the second position, (the control unit 11 opens the chamber door 2, [0012, 0028-0029, 0033-0035]), and
wherein in a state in which the restriction member is at the first position, in a case in which it is determined that the image forming unit is replaced with another 

For claim 22: Tsukijima discloses that the image forming unit contains toner (developer supply) for forming an image, wherein the amount of usage is a remaining amount of the toner [0028, 0033] remaining in the image forming unit in a state in which an image is formed so that the toner in the image forming unit is consumed, and
wherein in a case in which a remaining life of the supply member is equal to or less than a predetermined amount, the at least one processor controls the restriction member to move to the second position from the first position [0012, 0028, 0033-0035].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


For claim 1, 5: Tsukijima discloses an image forming apparatus, fig. 1 onto which an image forming unit (development cartridge) 1 for forming an image is removably mountable at a predetermined position at which an image is to be formed [0012, 0033], fig. 2, 
the image forming apparatus configured to form an image on a recording material [0025], comprising:
a locking member (door 2, hook 2a, fig. 3; external door 102) configured to move to a first position for restricting movement of the image forming unit (unit is locked) mounted at the predetermined position, or a second position for releasing the restriction of the movement of the image forming unit (unit is unlocked) mounted at the predetermined position [0027], figs. 4-5, wherein in a state in which the locking member 2 is at the first position (closed), fig. 2, as viewed from a direction in which the image forming unit mounted at the predetermined position is to be removed, a part of the locking member overlaps a part of the image forming unit 1;
at least one processor (controller 11) configured to control the locking member to move the locking member between the first position and the second position [0028]; and
a non-transitory  apparatus memory (controller memory that is inherently present to hold algorithms and data).

wherein, in a state in which the information is the first information, (development cartridge is in the locked/ first position, door is locked) and the at least one processor determines that the image forming unit is replaced based on the information about the image forming unit, the at least one processor controls the locking member to move from the first position to the second position or the at least one processor controls/ monitors the locking member to move from the second position to the first position [0012, 0028-0029, 0033-0034] in a state in which the information is the second information (development cartridge is in the unlocked/ second position); and
wherein in a state in which the information stored in the apparatus memory is the second information and the locking member is at the second position (door is unlocked), in the case in which the at least one processor determines that the image forming unit is replaced based on the information about the image forming unit stored in the unit memory, the at least one processor controls the locking member to move from the second position to the first position [0012, 0028-0029, 0033-0034, 0039].
Tsukijima is silent so as to an apparatus memory configured to store first/ second information indicating a state of an image forming unit and the at least one processor reads the information from the apparatus memory, and that 
unit memory configured to store information about the image forming unit, wherein the at least one processor reads the information about the image forming unit from the unit memory in a state in which the image forming unit is mounted.
Tsuruya discloses image forming unit including a unit memory (storage unit) configured to store information about the image forming unit [0053, 0058], fig. 10, 
wherein at least one processor (control unit 100) reads the information about the image forming unit from the unit memory in a state in which the image forming unit is mounted [0015].
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Tsukijima, so as to have the image forming unit including the unit memory configured to store information about the image forming unit, wherein the at least one processor reads the information about the image forming unit from the unit memory in the state in which the image forming unit is mounted, as taught by Tsuruya, in order to simplify process of replacement of consumable parts.
Sato discloses an apparatus memory 67, fig. 10 configured to store first/ second information indicating a state (opened/ closed, locked/ unlocked) of an image forming unit (cartridge) [0087], wherein at least one processor reads the information from the apparatus memory [0073].
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the claimed invention to modify the device, as disclosed by Tsukijima, so as to have the apparatus memory configured to store first/ second information indicating the state 

For claim 4:   Tsukijima discloses a display 101 configured to display information, a door 102 for accessing the image forming unit, a sensor 20, fig. 9 configured to detect whether the door is open or closed, 
wherein, the at least one processor causes the display to display an abnormality of at least one of the locking member and the sensor [0033-0035], wherein closed external door and state of the sensor at the time of request to replace cartridge is considered to be the abnormality.

For claim 6: Tsuruya discloses that the information stored in the apparatus memory includes information about a new image forming unit inserted as a replacement [0057-0058].

For claims 10-11: Tsukijima discloses the locking unit has a locking pin (latch 3) and a locking member (hook 2a), and
wherein the locking member is controlled to move to the first position by putting the locking pin into a protruding state (the latch 3 protrudes/ extends over the hook 2a, fig. 4), to the second position by putting the locking pin into a retracting state (the latch 3 retracts upward and leftward, thus, unlocking the hook 2a, fig. 4), ), wherein the image 

For claim 12: Tsukijima discloses
a plurality of the units; and
one door 102 for accessing the plurality of the units, fig. 2,
a locking pin (latch 3) configured to engage with locking member in a protruding state and to be disengaged from the 
wherein the switching unit has a locking member (hook 2a, fig. 4), and a locking  pin (latch 3) configured to engage with the locking member in a protruding state and to be disengaged from the locking member in a retracting state, fig. 4 (also see rejections of claims 10-11), and
wherein the control unit creates the first state by putting the locking pin into the protruding state for engagement with the locking member and closing the door, and creates the second state by putting the locking pin into the retracting state for disengagement from the locking member and opening the door [0012, 0027], fig. 4, (also see rejections of claims 10-11).

For claim 13: Tsuruya discloses that the information about the image forming unit includes a serial number of the image forming unit, fig. 10 and information about an image forming apparatus into which the image forming unit is to be inserted (control unit writes the information to the storage unit), [0078].



For claim 18: Tsuruya discloses that the information about the image forming unit includes information about a color of the cartridge, fig. 10.

For claim 19: Tsuruya discloses that a remaining amount sensor/ detector configured to detect a remaining amount of the toner [0078],
wherein after an image forming operation, the at least one processor stores, in the unit memory, at least a rotation time indicating a cumulative total time of rotation of the photoconductor/ developing roller, a rotation distance indicating a cumulative total distance of rotation of the photoconductor (the rotational distance is considered to be only derivative of the cumulative total time of rotation), and the remaining amount of the toner detected by the remaining amount sensor [0078], and
wherein the at least one processor determines a remaining life of the image forming unit based on the rotation time, the rotation distance, and the remaining amount of the toner [0078-0079].

With respect to claim 20 see claims 1, 5 rejections. 

Allowable Subject Matter
s 3, 7-9, 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
             Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive.On page 13 of the response Applicant argues that “Tsukijima does not disclose or suggest at least that in a state in which information stored in an apparatus memory is first information and a locking member is at a first position, in a case in which at least one processor determines that an image forming unit is replaced based on information about the image forming unit stored in a unit memory, the at least one processor controls the locking member to move from the first position to a second position, as is recited in independent Claim 1”. 
The Examiner respectfully disagrees because Tsukijima, Tsuruya and Sato disclose all of the above limitations, see current rejection. It is also noted that the claim is rejected “as best understood by the Examiner” due to rejections and 112(b), see 112 issues above.
Moreover, Applicant argues that “Nor does Tsukijima disclose or suggest at least that in a state in which a restriction member is at a first position, in a case in which it is determined that an image forming unit is replaced with another image forming unit before an amount of usage of the image forming unit reaches a predetermined value, at least one processor controls the restriction member to move from the first position to a second position, as is recited in independent Claim 21”
The Examiner respectfully disagrees because Tsukijima discloses all of the above limitations, see current rejection. It is also noted that the claim is rejected “as best understood by the Examiner” due to rejections and 112(b), see 112 issues above.

With respect to claims treated under 35 U.S.C. § 112(f), the amended claims considered not have sufficient structure to perform the claimed functions, therefore, the rejections under 35 U.S.C. § 112(f) are proper and stay. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571 272 1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VICTOR VERBITSKY/
Primary Examiner, Art Unit 2852